Case 1:19-mc-20215-FAM Document 11 Entered on FLSD Docket 04/09/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                           CASE NO. 19-MC-20215-MORENO/LOUIS

  IN RE APPLICATION OF THE FREE
  AND SOVEREIGN MEXICAN STATE
  OF QUINTANA ROO FOR JUDICIAL
  ASSISTANCE PURSUANT TO
  28 U.S.C. § 1782
                                               /

                                              ORDER

         THIS CAUSE came before the Court on Applicant The Free and Sovereign Mexican State

  of Quintana Roo’s Ex Parte Application for Judicial Assistance Pursuant to 28 U.S.C. § 1782 (ECF

  No. 1) (“Application”). This case was referred to the undersigned United States Magistrate Judge

  by the Honorable Federico A. Moreno, United States District Judge, to take all necessary and

  proper action as required by law with respect to any and all pretrial matters (ECF No. 10). Having

  carefully reviewed the Application, its supporting Memorandum of Law (ECF No. 3), the

  supporting Declarations and Exhibits (ECF No. 4), and the legal authorities associated with 28

  U.S.C. § 1782, it is hereby ORDERED AND ADJUDGED as follows:

         1.      The Application (ECF No. 1) is GRANTED.

         2.      The Applicant is authorized to issue and serve subpoenas seeking: (i) testimony

  from Claudia Romanillos Villanueva, Eduardo Solis Azarcoya, Hector Manuel Peredo Rincon,

  and Bernardo Quezada Salas (as well as from Maria Rosa Yolanda Angulo Castilla, Roberto Borge

  Martin, and Cesar Celso Gonzalez Hermosillo (“Respondents”), should they be found in the

  Southern District of Florida); (ii) documents pertaining to companies associated with Respondents

  that purchased Florida real estate; (iii) testimony from persons connected to the purchase and




                                                   1
Case 1:19-mc-20215-FAM Document 11 Entered on FLSD Docket 04/09/2019 Page 2 of 2



  maintenance of this real estate; and (iv) bank records for accounts associated with or controlled by

  Respondents and their companies.

         3.      The Court shall retain jurisdiction over the matter for the purpose of enforcing this

  Order, as appropriate, and assessing any supplemental request for discovery assistance by the

  Applicant.

         4.      A copy of this Order shall be served with each discovery demand.



         DONE AND ORDERED in Chambers at Miami, Florida, this 9th day of April, 2019.




                                                LAUREN FLEISCHER LOUIS
                                                UNITED STATES MAGISTRATE JUDGE




                                                   2
